Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16398864 filed on 04/30/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62637433, filed on 03/02/2018. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.



Claim Objections

Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites the limitation phrase “one eye patched while second eye is being tested”, which seems to be missing a comma “,” or semicolon “;” as it appears not to be part of any other phrase limitation and therefore it should be appropriately separated. Claim 1 recites the phrase limitation “with integrated foveal fixation device” which is confusing since it does not appear to be connected to any other phrase limitation, and appears to be missing a verb. Appropriate corrections are suggested in order to remove the claim objections. Claims 2-4 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation “with integrated foveal fixation device” in line w10-11. However, this limitation phrase is confusing since it does not appear to be connected to any other phrase limitation, and appears to be missing a verb. Specifically it is unclear with what structure or structures is foveal fixation device integrated with? E.g. is it integrated with VR output device, the user interface or other structures such as those that are operatively associating systemic software? It is suggested to amend the claim and provide explanations as to how the phrase limitation should be treated in order to remove the indefiniteness issue. 
Claims 2-4 depend on claim 1 and therefore inherit the same deficiency. 
Claim 2 recites the limitation for “a human user in line 3. However, this limitation is confusing because it is unclear if this limitations is the same as the limitation for “a human user” as recited in line 10 of the base claim 1, or if it represents a different limitation for different user. It is suggested to amend the claim in order to remove the indefiniteness issue. 
Claim 4 depends on claim 2 and therefore inherits the same deficiency. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsapakis US 20180110409 A1.
In regard to independent claim 1, Tsapakis teaches a method of providing visual field-testing (i.e. as method and apparatus for visual field testing i.e. method based using virtual reality device for automated perimetry test, see Title, Abstract, paragraphs [02-08, 17-22, 24-28, 35-42, 45-48]), comprising: 
providing a virtual reality output device configured to represent the 5visual aspects of a visual field test through a user interface of said virtual reality output device (i.e. method includes providing virtual reality glasses with its patent/user interface for automated visual field testing, see paragraphs [45, 4-8, 17-24, 38-40]), 
wherein the virtual reality output device maintains a fixed axial distance between the user interface and an eye lens of each eye being tested (i.e. as virtual reality glasses are positioned on user appropriately at fixed distance as each eye is in front of corresponding left/right testing window part, see e.g. paragraphs [38-40, 17-24,45]); 
one eye patched while second eye is being tested (i.e. as each eye is tested separately, see paragraphs [42,45, 40])
the virtual reality output device adapted to be wearable on a head of 10a human user; 
with integrated foveal fixation device (i.e. as virtual reality glasses are wearable by patent/user on his head for automated visual field testing including fixation point , see paragraphs [45, 3-8, 15-24, 40-42, 45]) and 
operatively associating systemic software with the virtual reality output device (i.e. as specific software of the apparatus performing the visual field testing, see Abstract, paragraphs [4-5, 17, 24, 30, 38-42, 45]), wherein the systemic software is configured to provide central fixation standard/static automated perimetry testing through the user interface (i.e. as software applying algorithms of the above visual filed testing method through the apparatus and VR glasses with its user/patient interface for automated fixation in central static visual fields, see e.g. paragraphs [45, 38-40, 42, 03-08,17-26]).  
15 Regarding claim 2, Tsapakis teaches that the virtual reality output device are goggles adapted to be worn over the eyes of a human user (i.e. as above described virtual reality glasses worn by user/patient  paragraphs [07-08, 18-24, 40-42, 45]).  
Regarding claim 3, Tsapakis teaches that the central fixation standard/static automated perimetry testing includes selectively representing discrete targets flashed on 20the user interface at high medium and low intensity (i.e. as software of visual filed testing method selectively projects stimuli with adjusted different brightness and luminosity e.g. by grayscale step wedge, shades, see e.g. paragraphs [03-04, 41-42, 45]) so that fixed point and perimetry adjustments measure from 10 degrees up to 135 degrees of a visual field of the human user (i.e. as fixed and perimetry stimuli/points are projected through e.g. 24 degrees, and 30 degrees, paragraphs [41-42, 47]).   
Regarding claim 4, Tsapakis teaches that the goggles provide stationary structure for 25facilitating the fixed axial distance (i.e. as above described virtual reality glasses worn by user/patient provide fixed axial distance as each eye is in front of corresponding left/right testing window part,  paragraphs [07-08, 18-24, 38-42, 45]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. US 20180252927 A1 (see Figs. 4-5 and related descriptions), Jung et al. (of record) US 20170035317 A1 (see Figs. 1A-F,4,6 and related descriptions), and Walsh et al. US 20110299034 A1 (see e.g. Figs. 10B, 28, 30F, 44-47 and related descriptions), also disclose features of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/            Primary Examiner, Art Unit 2872